Citation Nr: 1541361	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-41 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1977 to April 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas. In that decision, the RO denied a rating action of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas. In that decision, the RO denied an increased rating in excess of 10 percent disabling. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND

The Veteran was scheduled for a hearing with the undersigned in March 2015; he failed to appear. The file reflects that notices for the hearing were sent to the wrong address, possibly because his address was never properly updated and/or because VHA documents reflected an incorrect address (see documents marked on VBMS). Returned mail was received by VA in February and April 2015; the hearing was scheduled for March 2015. The Board finds the Veteran changed his address in correspondence received on October 26, 2011 (and sent a follow up reminder received on February 9, 2012) and hearing correspondence should have been sent to that address. Additionally, the Veteran requested a Videoconference hearing on February 9, 2012.

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 (West 2014). Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person. Based on the procedural aspects discussed above, the Veteran should be rescheduled for a hearing. Notice should be sent to him, at his current address (reflected in October 26, 2011 and February 9, 2012 correspondence), in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2014). 

While the Board has updated VACOLS to reflect the correct address, the AOJ should take care to make sure that all other systems are also updated. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference hearing before a Veteran's Law Judge at the RO in the order that the request was received. Notify the Veteran (at his current address) and his representative of the date and time of the hearing in writing. After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

